Citation Nr: 0414046	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  02-00 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from November 1966 
until May 1967.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied service connection for 
low back disability.

In December 2001, the appellant requested a Travel Board 
hearing at the Indianapolis RO.  However, in an April 2002 
written correspondence, the appellant subsequently cancelled 
his request for a Travel Board hearing and instead requested 
a Decision Review Officer (DRO) hearing.  Accordingly, a DRO 
hearing was scheduled for July 2002.  In July 2002, the 
appellant requested to have his most recent hearing date 
rescheduled.  The RO rescheduled such hearing for December 
2002.  Once again the appellant cancelled this hearing and 
requested it to be rescheduled after March 2003.  The RO 
complied and rescheduled the appellant's hearing for April 
16, 2004.  On April 6, 2004, the RO informed the appellant 
that his hearing was postponed.  Ultimately, the appellant 
withdrew his request for a hearing in an April 12, 2004 
written correspondence and he requested to have his appeal 
reviewed on the evidence of record.  In light of the above, 
the appellant's request for a hearing is considered 
withdrawn.  See 38 C.F.R. § 20.704(c) (2003).

As will be explained below, the appellant should be afforded 
a VA examination in this case.  Accordingly, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's claim of entitlement to service 
connection for degenerative disc disease, lumbar spine.  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For purposes of this remand, the Board shall focus on VA's 
duty to assist the appellant in obtaining evidence necessary 
to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  An examination or opinion is necessary if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant 
suffered an event, injury or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2003).

The appellant in this case was not previously afforded a VA 
examination with respect to his claim for service connection 
for degenerative disc disease, lumbar spine.  However, the 
Board notes that the appellant's private medical records show 
that he is currently diagnosed with degenerative disc 
disease, lumbar spine.  The Board additionally notes that, 
although a current low back disability is shown, the 
appellant's private medical records also indicate possible 
post service low back injuries dated in 1972 and October 
1999.  For example, private medical records dated in November 
1974 show treatment for back pain two years after an auto 
accident.  Furthermore, private medical records dated in 
October 1999 and April 2000 show that the appellant "jumped 
off" of a falling ladder onto the concrete and injured his 
lower back.

The appellant's service medical records show in-service 
treatment on May 5, 1967 for "low back pain".  The 
appellant's in-service treatment for such condition included 
"heat" and "liniment".  The Board additionally notes, 
however, that the appellant's service entrance and discharge 
examinations, dated August 6, 1966 and May 10, 1967 
respectively, show that the appellant's spine was "normal".

The Board additionally notes that the appellant contends that 
he sustained his low back disability in-service and that he 
began a continued course of treatment for such disability 
with his private physician, Dr. J.K. in 1969.  Pursuant to 
its duty to assist, the RO requested these confirmatory 
private medical records.  However, in April 2001 the RO was 
notified that the aforementioned private medical records were 
destroyed.

The record also contains lay statements from the appellant's 
sisters, the appellant's father, and a friend of the 
appellant.  These lay statements indicate that the appellant 
had continuous low back symptomotolgy from the date of his 
discharge from active military service to the present.  In 
addition, the lay statements also indicate that the appellant 
began treatment with his family physician, Dr. J.K. in 1967.  
In fact, one of the appellant's sisters indicated in her 
April 2001 statement that she "made an appointment" with 
Dr. J.K. for the appellant's low back disability.  While such 
lay statements cannot provide a diagnosis of a medical 
condition, they do support the appellant's assertion of back 
pain since an evaluation in-service.  Accordingly, a medical 
opinion is necessary to determine the nature and etiology of 
the appellant's back disability and whether it may be related 
to service or an event of service origin.

Accordingly this case is REMANDED for the following:

1.  The appellant should be requested to 
provide any additional relevant medical 
evidence within his possession.  In addition, 
the appellant should be requested to identify 
the source(s) of any other relevant and 
previously unobtained medical evidence.

2.  The appellant should be scheduled for a 
VA orthopedic examination by a physician with 
the appropriate expertise to determine the 
nature and etiology of the appellant's 
degenerative disc disease, lumbar spine.  The 
claims file should be made available to the 
examiner, and the examiner should 
specifically comment that the file was 
available for review.  In addition, the 
examiner is requested to address the 
following:

a) The examiner should provide a 
diagnosis for any current back 
disability shown to be present, 
including degenerative disc disease, 
lumbar spine, and comment upon whether 
it is "at least as likely as not" that 
any current disability is the result of 
an in-service injury or disease, such as 
the treatment noted on May 5, 1967 for 
"low back pain" or any other event of 
service origin or whether it is 
attributable to back injuries noted 
after service in November 1972 and 
October 1999.  

b) All appropriate testing in this 
regard should be accomplished.  A 
complete rationale for any opinion 
expressed must be provided.  If the 
examiner cannot answer the above without 
resorting to speculation, then he or she 
should so state.




3.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

4.  The appellant's claim for service 
connection for degenerative disc disease, 
lumbar spine should then be reviewed and if 
the benefits sought on appeal remain denied, 
then the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal, as well as any 
amendments to those regulations.  An 
appropriate period of time should be allowed 
for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans




Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




